Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 3, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146761                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 146761
                                                                   COA: 313914
                                                                   Muskegon CC: 11-061258-FC
  ROBERT WILLIAM HORNOF,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 25, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 3, 2013
           t0626
                                                                              Clerk